USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 1 of 14


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

MICHAEL LAUER and WILLIAM NIX, on                        )
behalf of the INDIANA STATE COUNCIL OF                   )
CARPENTERS PENSION FUND, et al.,                         )
                Plaintiffs,                              )
                                                         )
        v.                                               )    CAUSE NO.: 2:16-CV-429-JVB-JEM
                                                         )
FORTUNE COMPANIES, INC. and                              )
SCOTT A. PITCHER,                                        )
            Defendants.                                  )

                                          OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion for Partial Judgment on the

Pleadings [DE 43], filed August 29, 2018, and Plaintiffs’ Motion for Partial Summary Judgment

[DE 53], filed December 7, 2018. Plaintiffs filed a response to the motion for partial summary

judgment and Defendants filed a reply, both docketed at [DE 43]. 1 Defendants filed a response to

the motion for summary judgment on February 4, 2019, and Plaintiffs replied on March 8, 2019.

For the reasons described herein, Defendants’ motion is denied and Plaintiffs’ motion for partial

summary judgment is granted.

                                               BACKGROUND

        This is the second of two actions in which Plaintiffs, representing several pension and trust

funds, seek to collect unpaid contributions arising from collective bargaining agreements with an

employer, Fortune Management Inc. On July 25, 2012, Plaintiffs filed a complaint in this Court

against Fortune Management and its president, Scott Pitcher. Plaintiffs initially sought to hold

Pitcher personally liable for the unpaid contributions on common law and statutory claims of



1
 The motion was initially denied without prejudice pending a settlement conference, but was later revived. The Court
ordered Defendants to re-file the motion and all supporting briefing in a single filing.
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 2 of 14


conversion. However, they abandoned the claims against Pitcher at the summary judgment stage.

On May 14, 2015, the Court granted partial summary judgment to Plaintiffs and entered a judgment

of $323,009.95 2 against Fortune Management only. The Court noted that Plaintiffs were “no longer

pursuing” the conversion claims against Pitcher, and deemed the claims waived. During

proceedings supplemental, Plaintiffs uncovered evidence that Pitcher was the “alter ego” of

Fortune Management, and was directly liable for the unpaid contributions. Most notably, Plaintiffs

claim that on October 1, 2020, less than three months after the original complaint was filed, Pitcher

incorporated a new entity, Fortune Companies, Inc., and transferred the judgment debtor’s assets

to the new company to avoid collection. According to Plaintiffs, the judgment remains unpaid.

        Plaintiffs have now filed a lawsuit against Pitcher and Fortune Companies, the new entity.

They seek summary judgment on three counts: Count I, asking the Court to find that Pitcher is the

alter ego of Fortune Management and impose individual liability on Pitcher; and Counts III and

IV, asking the Court to find that Fortune Companies is liable for the prior judgment as an alter ego

and successor entity of Fortune Management. Defendants move for judgment on the pleadings as

to Counts I and II, the claims relating to Pitcher’s liability, arguing that these claims were waived

in the prior litigation and cannot be reasserted.

                                              ANALYSIS

A.      Defendants’ Motion for Partial Judgment on the Pleadings

        Defendants seek judgment on the pleadings as to Counts I and II, the counts relating to

Pitcher’s individual liability, on the basis that they were abandoned and waived in the previous

litigation. A motion for judgment on the pleadings is evaluated under the same standard as a motion

to dismiss under Rule 12(b); that is, the motion is granted if there are no material issues of fact and


2
  The Court later awarded $26,400.00 in attorneys’ fees and costs to Plaintiffs, bringing the amount owed to
$349,409.95.

                                                     2
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 3 of 14


“it appears beyond doubt that the plaintiff cannot prove any facts that would support his claim for

relief.” N. Indiana Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir.

1998) (citing Craigs, Inc. v. General Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir. 1993)). In

reviewing the motion, the Court is confined to the matters presented in the pleadings and considers

those pleadings in the light most favorable to the movant. Unite Here Local 1 v. Hyatt Corp., 862

F.3d 588, 595 (7th Cir. 2017). The Court accepts as true all of the well-pleaded facts alleged by

the plaintiff and all reasonable inferences that can be drawn therefrom. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007) (discussing the standard under Rule 12(b)(6)).

       Defendants first argue that Plaintiffs waived their claims by abandoning them at summary

judgment during the previous action. Defendants cite to Ienco v. Angarone, 429 F.3d 680 (7th Cir.

2005) for the premise that a claim waived in one lawsuit cannot be revived in another lawsuit. In

Ienco, the Seventh Circuit Court of Appeals found that a plaintiff who abandoned his Fourth

Amendment claim at summary judgment in a previous case could not amend his complaint to add

that claim in a new case. 429 F.3d at 684-85. This situation is different, because Plaintiffs seek to

proceed on a different theory of relief. In the prior action, Plaintiffs abandoned of common law

and statutory conversion; in this action, they are proceeding on claims of alter ego liability.

Although there is factual overlap between the two, there is no indication that Plaintiffs waived or

abandoned all claims arising from those facts. The Court’s order in the prior case addressed the

counts pled in that action, and there was no general finding that Plaintiffs had waived any other

kind of claim against Pitcher. See Lauer et al. v. Fortune Management Inc et al., 2:12-cv-291-

APR, May 14, 2015 Order at 7 [DE 51]. Accordingly, the fact that Plaintiffs waived the claims in

the prior case does not, by itself, preclude them from pursuing different claims in this case.




                                                 3
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 4 of 14


       Defendants next argue that Plaintiff’s claims are precluded by res judicata (also known as

claim preclusion). Claim preclusion bars “parties or their privies from relitigating issues that were

or could have been raised in” an action that has concluded with a final judgment on the merits.

Highway J Citizens Group & Waukesha County Envtl. Action League v. U.S. Dept. Of Transp.,

456 F.3d 734, 741 (7th Cir. 2006). “Claim preclusion has three elements: (1) an identity of parties;

(2) a final judgment on the merits; and (3) an identity of the cause of action (as determined by

comparing the suits’ operative facts).” Palka v. City of Chicago, 662 F.3d 428, 437 (7th Cir. 2011)

(citing U.S. ex rel. Lusby v. Rolls–Royce Corp., 570 F.3d 849, 851 (7th Cir. 2009)). Claim

preclusion therefore prevents a plaintiff from using “several theories of recovery as the basis for

separate suits.” Alvear-Velez v. Mukasey, 540 F.3d 672, 677 (7th Cir. 2008) (quoting Shaver v.

F.W. Woolworth Co., 840 F.2d 1361, 1365 (7th Cir. 1988)).

       The third element – identity of the cause of action – is determined by using the “operative

facts” or “same transaction” test; that is, a single cause of action consists of “a core of operative

facts which give rise to a remedy.” Alvear-Velez, 540 F.3d at 677 (citing In re Matter of Energy

Coop., Inc., 814 F.2d 1226, 1230 (7th Cir. 1987)). Therefore, when “one group of facts [gives] rise

to different claims for relief upon different theories of recovery, there remains a single cause of

action.” Prochotsky v. Baker & McKenzie, 966 F.2d 333, 335 (7th Cir. 1992) (quoting Smith v.

City of Chicago, 820 F.2d 916 (7th Cir. 1987)).

       Plaintiffs concede identity of parties, and that there was a judgment on the merits, but argue

that these cases are not based on the same operative facts. In brief, the 2012 complaint alleged that

Pitcher, as the president of Fortune Management, was obligated to pass on money taken from

employee paychecks to the Union. Fortune Management failed to pay because Pitcher “knowingly

and intentionally exert[ed]” control over the Union’s money, and therefore Pitcher was personally



                                                  4
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 5 of 14


liable for the failure to pay based on theories of conversion. See Defs.’ Mot. Ex. 1 [DE 43] at 26-

27. 3 The present Complaint alleges that Pitcher so “manipulated” and “controlled” Fortune

Management – based on the failure to pay Plaintiffs and the Fortune Companies transfer – that he

is Fortune Management’s alter ego and therefore personally liable for the failure to pay. Compl. at

8-9. The most significant addition is the allegation that Pitcher created Fortune Companies to avoid

paying the judgment from the 2012 case. Plaintiffs state that the incorporation of Fortune

Companies occurred shortly after the 2012 complaint was filed 4, and was only discovered during

proceedings supplemental.

           Fundamentally, the 2012 complaint alleges that an agent of the company stole money; the

present Complaint alleges that he took control of the company itself. Although the complaints arise

from the same general dispute, they do not share a common “core of operative facts.” Cf.

Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 339 (7th Cir. 1995) (“Two claims are one

for the purposes of res judicata if they are based on the same, or nearly the same, factual

allegations.”); see also Andersen v. Chrysler Corp., 99 F.3d 846, 852-53 (7th Cir. 1996) (“[O]ur

cases have emphasized that, to ensure fair notice to litigants and to yield predictable results, courts

should examine the ‘facts’ of a case at a sufficient level of specificity.”). Moreover, the conduct

primarily addressed in Counts I and II, the Fortune Companies deal, occurred after the first

complaint was filed. Res judicata does not apply to claims based on facts arising after the first

complaint. Smith v. Potter, 513 F.3d 781, 783 (7th Cir. 2008) (“Res judicata does not bar a suit

based on claims that accrue after a previous suit was filed.”); Doe v. Allied-Signal, Inc., 985 F.2d




3
  On a motion for judgment on the pleadings, the Court can consider “documents incorporated by reference to the
pleadings.” Milwaukee Police Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017).
4
    The complaint was filed on July 25, 2012, while Fortune Companies was allegedly incorporated on October 1, 2012.


                                                          5
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 6 of 14


908, 914 (7th Cir. 1993) (“If the plaintiff is unaware of facts when filing a complaint, res judicata

will not bar subsequent litigation.”).

           Defendants argue that Plaintiffs should have raised these new claims in the previous action.

Defendants cite a June 30, 2014 status report filed by Plaintiffs in the 2012 action, indicating that

Plaintiffs considered adding alter ego claims against Pitcher, but declined to do so after Defendants

produced “documentation that dissuaded Plaintiffs from pursuing” those claims. See Reply Ex. 1

[DE 43] at 105-06. However, a plaintiff is not obliged to amend the original complaint to avoid

claim preclusion. Smith, 513 F.3d at 783 (“It is true that some of the alleged harassment that

occurred after the plaintiff filed her first suit occurred . . . . [But] there is no legal duty to amend

rather than bring a fresh suit.”). That is particularly so in this case, since Plaintiffs claim – and

Defendants do not dispute – that Plaintiffs did not learn about the Fortune Companies deal until

after judgment had been entered in the first case. Defendants have not shown why these facts

should have been raised and litigated in the prior action. See Indiana Carpenters Pension Fund v.

Hammond, No. 118-CV-03176-MPB-RLY, 2019 WL 9093756, at *9 (S.D. Ind. Apr. 23, 2019)

(finding that claim preclusion did not bar alter-ego claims where “it was not until the proceedings

supplemental and subsequent investigation were conducted that they discovered the [relevant]

facts”).

           For the same reasons, Defendants’ issue preclusion argument also fails. Issue preclusion

occurs when (1) the issue sought to be precluded is the same as an issue in the prior litigation; (2)

the issue was actually litigated in the prior litigation; (3) the determination of the issue was

essential to the final judgment; and (4) the party hurt by the preclusion was fully represented in

the prior action. Adams v. City of Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014). Although

Pitcher’s liability for conversion based on misappropriation of the money has been litigated, the



                                                    6
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 7 of 14


claim that he is the alter ego of the employer has not been litigated. “[I]ssues are not identical if

the second action involves application of a different legal standard.” B & B Hardware, Inc. v.

Hargis Indus., Inc., 575 U.S. 138, 154 (2015) (citations omitted). Accordingly, Counts I and II of

the current action can proceed.

B.     Plaintiffs’ Motion for Partial Summary Judgment

       Plaintiffs seek summary judgment on Counts I, III and IV. Plaintiffs claim that Pitcher is

an “alter ego” of Fortune Management (Count I), Fortune Companies is an alter ego of Fortune

Management (Count III), and Fortune Companies is the “successor” entity of Fortune Management

(Count IV).

       1.      Summary judgment standard

       Rule 56 requires the entry of summary judgment, after adequate time for discovery, against

a party “who fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “[S]ummary judgment is

appropriate – in fact, is mandated – where there are no disputed issues of material fact and the

movant must prevail as a matter of law. In other words, the record must reveal that no reasonable

jury could find” for the non-movant. Dempsey v. Atchison, Topeka, & Santa Fe Ry. Co., 16 F.3d

832, 836 (7th Cir. 1994) (citations omitted). To demonstrate a genuine issue of fact, the nonmoving

party must “do more than simply show that there is some metaphysical doubt as to the material

facts,” but must “come forward with ‘specific facts showing that there is a genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (quoting Fed. R.

Civ. P. 56(e)) (emphasis in original). In viewing the facts presented, a court must construe all facts

in a light most favorable to the non-moving party and draw all legitimate inferences in favor of



                                                  7
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 8 of 14


that party. Liberty Lobby, 477 U.S. at 255; Srail v. Vill. of Lisle, 588 F.3d 940, 948 (7th Cir. 2009).

A court’s role is not to evaluate the weight of the evidence, judge witness credibility, or determine

the truth of the matter, but to determine whether there is a genuine issue of triable fact. Liberty

Lobby, 477 U.S. at 249-50.

       2.      Material facts

       The following material facts are not in dispute: In July 2012, Plaintiffs sued Fortune

Management, a construction, design, and property management company, and Scott Pitcher, its

president, for failing to make required payments to employee benefit funds. However, Fortune

Management was insolvent, and ceased operations in October or November 2012. Pls.’ Mot. Ex.

C, Deposition of Scott A. Pitcher (“Pitcher Dep.”), [DE 55-3] at 18:16-22, 59:12-60:4.

       While the litigation was ongoing, Pitcher arranged to create a separate entity, Fortune

Companies, Inc., which was incorporated on October 1, 2012. Id. at 21:22-25. Pitcher was the

president of both companies, and performed the same roles – buying, selling and designing

property, and acting as the “field guy” – for both companies. Id. at 31:7-12, 57:17-58:6. On

October 3, 2012, Plaintiffs completed an audit of Fortune Management, and on October 25, 2012,

they delivered the results of the audit to Fortune Management, laying out its estimated liability.

Mot. Ex. F, Affidavit of Thomas E. Moss [DE 55-6], ¶ 6. On November 1, 2012, Fortune

Management began selling assets to Fortune Companies. Pitcher Dep. at 40:10-42:9. Between

November 2012 and January 2013, Fortune Management, through Pitcher, sold the bulk of its

assets to Fortune Companies, including vehicles, office equipment, and other supplies. Id. at 40:10-

47:1; 57:4-12; Mot. Ex. D, Exs. 16-17 to Pitcher Dep. [DE 55-4] at 311-12.

       Once created, Fortune Companies engaged in the same business as Fortune Management

did. Pitcher Dep. at 22:8-19; 30:22-31:4. The companies have the same address and rent from the



                                                  8
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 9 of 14


same landlord (another Pitcher-owned company). Id. at 18:4-15; 22:20-22; 31:13-15, 56:3-17.

Fortune Companies uses many of the same employees as Fortune Management, id. at 33:8-34-9,

and services many of the same clients. Id. at 34:13-36:21. Fortune Companies also claims

ownership and credit for projects completed by Fortune Management. Id. at 97:18-99:24.

         Plaintiffs eventually secured a judgment and subsequent orders against Fortune

Management amounting to $349,409.95 in total. See Mot. Ex. A [DE 55-1]. During proceedings

supplemental, Plaintiffs discovered the existence of Fortune Companies and the fact that most of

Fortune Management’s assets had been transferred to Fortune Companies.

         3.     Successor liability claim (Count IV)

         Defendants seek to impose liability on Fortune Companies as a successor entity to Fortune

Management. If one business purchases another, successor liability can attach if the purchasing

business was on notice of the claim of liability and there is substantial continuity in the operations

of the business. See Tsareff v. ManWeb Servs., Inc., 794 F.3d 841, 845 (7th Cir. 2015); Moriarty

v. Svec, 164 F.3d 323, 327 (7th Cir.1998) (“[S]uccessor entities can be liable for multiemployer

pension contributions if (1) there is sufficient continuity between the two companies and (2) the

successor company had notice of the predecessor’s liability.”). In assessing whether there is

substantial continuity between the businesses, the Court considers factors such as ownership,

physical assets, intangible assets, management and workforce, business services, and customers.

Indiana Elec. Workers Pension Benefit Fund v. ManWeb Servs., Inc., 884 F.3d 770, 778 (7th Cir.

2018).

         It is undisputed that Fortune Companies has the same business purpose as Fortune

Management, maintains the same address, is supervised by the same president (Pitcher), uses much

of the same equipment, and has many of the same clients and employees. Although Defendants



                                                  9
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 10 of 14


dispute Plaintiffs’ contention that Fortune Companies uses Fortune Management’s “goodwill,

name, [and] webpage,” they do not dispute that Fortune Companies claims ownership and credit

for projects completed by Fortune Management.

       Defendants do not directly contest substantial continuity, but instead argue that Fortune

Companies did not have adequate notice of liability because “the precise amount of Plaintiffs’

claim was not known to Fortune Companies when it was formed.” However, all that is required is

“notice of the claim,” not an exact accounting of the amount owed. Sullivan v. Running Waters

Irrigation, Inc., 739 F.3d 354, 357 (7th Cir. 2014). To the extent Defendants argue that Fortune

Companies did not have notice of the claim pending against Fortune Management, they have failed

to raise a question of material fact on that issue, given that Pitcher, its president, was served with

the original complaint. See Upholsterers’ Int’l Union Pension Fund v. Artistic Furniture of

Pontiac, 920 F.2d 1323, 1329 (7th Cir. 1990) (“[N]otice can be proven not only by pointing to

facts that conclusively demonstrate actual knowledge, but also by presenting evidence that allows

the fact finder to imply knowledge from the circumstances.”). Accordingly, summary judgment

for Plaintiffs on Count IV is appropriate.

       4.      Alter ego liability claims (Counts I and III)

       Plaintiffs argue that Pitcher (Count I) and Fortune Companies (Count III) should be held

liable as alter egos of Fortune Management. Liability can attach to a person or entity that was not

a party to a collective bargaining agreement if the non-party is an alter ego of the signatory.

Trustees of Pension, Welfare & Vacation Fringe Ben. Funds of IBEW Local 701 v. Favia Elec.

Co., 995 F.2d 785, 789 (7th Cir. 1993); see also Indiana Carpenters, 2019 WL 9093756, at *8-9

(discussing alter ego liability for individuals). The alter ego determination “focuses on the

existence of a disguised continuance of a former business entity or an attempt to avoid the



                                                 10
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 11 of 14


obligations of a collective bargaining agreement, such as through a sham transfer of assets.” Int’l

Union of Operating Eng’rs, Local 150 v. Centor Contractors, Inc., 831 F.2d 1309, 1312 (7th Cir.

1987). Relevant factors include whether the companies have “substantially identical management,

business purpose, operation, equipment, customers, supervision, and ownership.” Int’l Union of

Operating Engineers, Local 150, AFL–CIO v. Rabine, 161 F.3d 427, 433 (7th Cir. 1998). For the

alter ego doctrine to apply, the employer must show “unlawful motive or intent,” as measured by

“1) the amount of respect given to the separate identity of the corporation by its shareholders; 2)

the fraudulent intent of the incorporators; and 3) the degree of injustice visited on the litigants by

respecting the corporate entity.” Bd. of Trustees of Plumbers & Pipefitters Local No. 172 Welfare

Fund v. Matrix Plumbing & Heating, Inc., No. 2:09-CV-414-TLS, 2012 WL 1066758, at *4 (N.D.

Ind. Mar. 28, 2012) (quoting Cent. States, Se. & Sw. Areas Pension Fund v. Cent. Transp., 85 F.3d

1282, 1287 (7th Cir.1996)).

         For the reasons described above, Plaintiffs have shown that there is sufficient continuity

between the Fortune entities. The only issue remaining is whether Plaintiffs have shown that

Defendants acted with “unlawful motive or intent” to avoid their obligations under the collective

bargaining agreement. In this case, the most telling factor is the timeline of events leading to the

asset sales. See Matrix Plumbing, 2012 WL 1066758 at *6 (“More important, however, to the

Court’s finding of fraudulent intent is the undisputed time line of events leading up to the asset

transfer, the factual context surrounding the transfer, and the continued operations of Matrix’s

business after the transfer.”). Plaintiffs’ original complaint was filed on July 25, 2012, putting

Pitcher and Fortune Management on notice (if they were not already) about the potential liability. 5


5
 As with Plaintiffs’ successor liability claim, Defendants argue that they were not aware of the exact figure of liability
until after the incorporation and asset sale. However, Plaintiffs only need to show “an attempt to avoid the obligations
of a collective bargaining agreement.” Cent. States, Se. & Sw. Areas Pension Fund v. Cent. Transp., Inc., 85 F.3d
1282, 1288 (7th Cir. 1996).

                                                           11
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 12 of 14


On October 25, 2012, Plaintiffs delivered the results of its audit to Fortune Management, laying

out its estimated liability. On November 1, 2012, Fortune Management, through Pitcher, made its

first sale of assets to Fortune Companies. While Fortune Management was never formally “wound

up,” the bulk of its assets were sold to Fortune Companies by January 2013. Although Defendants

claim these transactions were purely a reaction to Fortune Management’s insolvency stemming

from the 2009 economic crisis, the timeline strongly supports the conclusion that Pitcher moved

the company’s assets in part so they could be safe from judgment. See McCleskey v. CWG

Plastering, LLC, 897 F.3d 899, 904 (7th Cir. 2018) (reversing summary judgment for employer

on alter ego liability where a new, similar company was formed within three weeks of a magistrate

judge’s recommended judgment); Matrix Plumbing & Heating, 2012 WL 1066758 at *6 (asset

transfer and incorporation of new company completed roughly six weeks after entry of judgment);

Trustees of NECA-IBEW Pension Ben. Tr. Fund v. Springman, No. 07-CV-0600-MJR, 2009 WL

1089549, at *6 (S.D. Ill. Apr. 22, 2009) (new corporation established eight days after ERISA

lawsuit was threatened).

        The Court considers two other factors: whether Defendants themselves respected the

separate identity of the corporation, and the injustice to Plaintiffs if the corporate form is respected.

The continuity of the businesses strongly supports a finding of lack of respect for the companies’

secret identities. See Cent. Transp., 85 F.3d at 1288 (“The extent of the interrelationship among

the . . . defendants suggests a lack of respect for the separate identity of the corporations”); Chicago

Dist. Council of Carpenters Pension Fund v. Ceiling Wall Sys., Inc., No. 95 C 4809, 1999 WL

47078, at *5-6 (N.D. Ill. Jan. 20, 1999) (“[I]llustrative factors commonly include common

management, business purpose, operations, equipment, employees, and supervision as well as the

commingling of assets and common ownership.”) (listing cases). Further, Pitcher paid for many of



                                                   12
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 13 of 14


Fortune Management’s assets from his own funds, Pitcher Dep. at 47:15-49:21, and could not

identify whether these payments made from his account were his own money or “investment

money” gathered and stored in his account. Id. at 49:22-50:25. The assets were apparently sold

piece-meal through individual bills of sale, without an asset purchase agreement between the two

Fortune entities. No consideration was paid for Fortune Management’s name and goodwill, but

Fortune Companies claimed credit for projects completed by Fortune Management since 1985. Id.,

56:17-57:3, 98:22-99:24. Neither company held directors’ meetings, and Pitcher could not confirm

whether there were shareholder meetings. Id., 65:2-15 (“I met with my accountants and that type

of thing. I don’t know if it was construed as a shareholder meeting.”). The absence of these

formalities, particularly the commingling of assets without documentation, also supports an alter

ego finding. See Matrix Plumbing, 2012 WL 1066758 at *5; Ceiling Wall Sys., 1999 WL 47078 at

*6-7.

        The last factor for the Court to consider is whether respecting the corporate form of Fortune

Companies would create injustice to Plaintiffs. The injustice here would be considerable, because

it would hinder Plaintiffs from collecting their judgment against Fortune Management – from

assets that Fortune Management held until shortly after receiving the results of an audit indicating

those assets would be at risk. See Ceiling Wall Sys., 1999 WL 47078, at *8 (“[T]he fraud or

injustice courts seek to undo is the deprivation of earned benefits to eligible employees as well as

the unjust enrichment of corporations seeking to avoid their collectively bargained-for

obligations.”).

        Having considered the relevant factors, the Court finds that Defendants have not raised an

issue of material fact as to Pitcher’s liability under an alter ego theory, or the liability of Fortune




                                                  13
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 71 filed 10/29/20 page 14 of 14


Companies under alter ego or successor liability theories. Accordingly, Plaintiffs’ motion for

partial summary judgment is granted.

                                        CONCLUSION

       For the reasons described above, the Court hereby DENIES Defendants’ Motion for Partial

Judgment on the Pleadings [DE 43], and GRANTS Plaintiffs’ Motion for Partial Summary

Judgment [DE 53]. The Court DIRECTS the Clerk of Court to enter judgment in favor of Plaintiffs

as to Counts I, III, and IV. The Court ORDERS the parties to file a joint status report, addressing

the status of this case as to the remaining counts, by November 20, 2020.

       SO ORDERED on October 29, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                14
